Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered January 10, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant asserts that the trial court’s charge in the nature of a predeliberation Allen instruction (see, Allen v United States, 164 US 492) was unduly coercive, resulting in a deprivation of his right to a fair trial (see, People v Ali, 47 NY2d 920). We disagree. The court stressed the importance of rendering a verdict which was founded on each individual juror’s rational and independent assessment of the evidence and effectively conveyed the message that the emphasis throughout the deliberations should be on reason rather than emotion (see, People v McGee, 76 NY2d 764; People v Crawford, 158 AD2d 706; People v Innocent, 150 AD2d 608, 609).
The defendant’s remaining contentions are unpreserved for appellate review and we decline to address them in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [5]). Sullivan, J. P., Harwood, Balletta and Eiber, JJ., concur